THE UNITED STATES DISTRICT COURT CLERK OF
FOR THE SOUTHERN DISTRICT OF OHIO*’'~

SCOTT DAVID CREECH
PLAINTIFF,

V.

OHIO DEPARTMENT OF

REHABILITATIONS AND

CORRECTIONS, eT aL.,
DEFENDANT.

ARDW.
RC Or
EASTERN DIVISION e021 MAR 23. PM 12:45

ES O13 TS ibe er eauey
CASE NO.:2: 19seyee GoLOa. UMBUS

JUDGE: JAMES L. GRAHAM

MAGISTRATE: MICHAEL R. MERZ

PLAINTIFF'S OBJECTIONS TO THE REPORT AND RECOMMENDATIONS IN

THIS CIVIL ACTION

Now comes the Plaintiff, Scott David Creech, without counsel,

in the above titled case to lodge his objections to the report

and recommendation issued by the magistrate Judge on the Fourth

(4) day of January 2021, Pursuant to 28 U.S.C.5636 (b)(1), and

Fed. R. Civ. P.72(b).

RESPECJULLY SUBMITTED,
« CREE 7

c.Cc.1. FA588-782

P.O. Box 5500

Chillicothe, Chio 45601
OBJECTIONS-FACTUAL ERRORS

Plaintiff disagrees with the following factual findings in
the report, and cites the record in support of the fact
proffered herein:
1.} In Creech V. Ohio Dep't of Rehab. & Corr., 2021 U.S. Dist.
Lexis 556 *4-53; The Magistrate Judge Averred that "plaintiffs's
Motion for summary judgment was supported by excerpts from his
Medical records produced to him in discovery by defendants."
2.) Objection: PLaintiff submits that his Exhibits were records
that were already in his possesion-and that Defendants turned
Over very little evidence during the discovery process. Plaintiff
had to request additional discovery to no avail.
1.) In CREECH V. Ohio Dept. of Rehab. & Corr, 2021 U.S. Dist.
Lexis 556 *5; The magistrate Judge averred the exhibits included
a pamphlet entitled "Traumatic Brain Injury!" Helping you under-
-stand and cope, Defendant's responses to Plaintiff's request
for admission, his own Declaration, and the Declarations of
fellow inmates steven Angel, Edward York,And Ellery Gethers.
2.) Objection No.2: Plaintiff supplied exhibits and affidavits
of his hospital reports due to the 1999 motorcycle crash, which
as more fully shown in Plaintiff's motion for summary judgment-
should have been substantial evidence to prove that,(1) he has

a disability; and (2) that he is qualified as having a disability.
1.) In Creech V. Ohio Dept. of Rehab. & Corr., 2021, U.S.
Dist. Lexis 556*14; The magistrate Judge Averred that “while
Plaintiff has used the word "discrimination" frequently in his

filings, he has presented no evidence at all of intentional
discrimination against him. That is, he has not shown 0.D.R.C.
or C.C.1. has excluded him from any program because he is
disabled. Rather this case must be analized as claiming that
O.D.R.C. has refused to provide him with a reasonable accom-
“odation of his disability, To wit; The use of a cane as a
mobility aid from August 2016 to September 2019."
2.) Objection No.3 Title II of the ADA applies to State prisons
and prisoners, and prisons- Thus cannot use an inmates disa-~-
“bility as a reason to bar’ that inmate from participating in
or recieving the benifits of recreation, medical services, or
@ducation and vocational programs. Pennsylvania Dept. of
Corrections V. Yeskey,524 U.S. 206,209-10,118 S. CT. 1952,141
L. Ed. 2d 215 (1998).
3.) Title II of the ADA provides that: Subject to the provisions
of this subchapter, no qualified individual with a disability
Shall, by reason of such disability, be excluded from
Participation in or be denied the benifits of the services,
programs, or activities of a public entity, or be subject to

discrimination by any such entity. See 42 U.S.C. §12132.
4.) Therefore. walking to the chow hall, walking to the

library, and walking for excersise, are all covered services
and programs covered under the ADA. Thus, all of these
activities- including medical services,(i.e. the use of a
Gane), are "Prima Facie" evidence of intentional discrimination.
Hence, this case should be adjudicated under both intentional

discrimination and a reasonable accommodation of a disability.

5.) Moreover, quoting the very same case as the Magistrate cited
in this case, Ability Ctr. of Greater Toledo V. City of Sandusky,
385 F. 3d. 901,907 (6th Cir. 2004), which states as follows:
Title II does more than prohibit entities from intentionally
discriminating against disabled individuals. It also requires
that the public entities make reasonable accommodations for
disabled individuals so as not to deprive them of meaningfull
access to the benifits of the services such entities provide.
1.) In Creech V. Ohio Dept. of Rehab. @ Corr., 2021 U.S. Dist.
Lexis 556*14; The magistrate Judge averred that:"plaintiff
felies on the disability determination of the Social Security
Administration to establish that he suffers from a qualifying
disability."

2.) Objection No.4; Plaintiff supplied exhibits and affidavits
of his hospitol reports due to the 1999 motorcycle crash, which
Support the disibility determination of Social Security Admi-
*nistration - which subsequently establish the fact that

Plaintiff suffers from a qualifying disability.
1.) In Creech V. Ohio Dept. of Rehab. & Corr., 2021 U.S. Dist.
Lexis 556%18; The magistrate judge averred that:"Plaintiff,Creech
has not pleaded conduct by 0.D.R.C. which infrin on rights
protected by The Fourteenth Amendment. His principal claims are
that deprivation of the cane interfered with his ability to
excersise by walking as much as he had been able to when he had
the cane and eating, by making it more painfull for him to stand
in line for C.C.1.~Provided meals.

2.) Objection No. 5: Under the Americans with Disabilities Act,
"No qualified indavidual with a disability shal, by reason

of such disability, be excluded from participation in or be
denied the benifits of services, programs, or activities of a
public entity, or be subject to discrimination by any such entity,
* 42 U.S.C. §12132. Medical care in prison constitutes such
“services,programs,or activities" contemplated United States

V. Georgia, 546 U.S. 151,157,126 S. Ct. 877,163 L. Ed. 2d 650
(2006). A “qualified individual with a disability" is defined

as “ an individual with a disability who, with or without
reasonable modifications to rules, policies, or practices, the
Yemoval of architectual, communication, or transpotation barr-
riers, or the provisions of auxiliary aids and services, meets
the essential eligibility requirements for the reciept of
Services or the partition in programs or activities provided

by a public entity. §12131 (2). The Act defines "Public Entity”
to include "Any State or Local Government" and “ Any Department,

agency,... or other instrumentality of a State," §12131(1).
3.) The ADA provides that " a State shall not be immune under
the eleventh amendment to the United States Constitution from
an action in Federal or State court of competent Jurisdiction
for a violation of chapter 42 U.S.C. §12202." This provision
Clearly and umambiguosoly expresses congressional intent to
abrogate the States Eleventh Amendment immunity with respect

to claims brought under the ADA. See Tennessee V. Lian, 54,1 U.S.
509, 124 S. CT. 1978, 1985, 158 L. Ed. 2d 820 (2004);

Board of Trustees V. Garrett, 531 U.S. 356, 363-64, 148 L. Ed.
2d 866, 121 S. CT. 955 (2001).

4.) To guide the lower courts in assessing whether the Eleventh
Amendment proscribes an ADA Title II claim, The Supreme Court
has set forth a three part test: which jis to be determined on a
Glaim by claim basis, (1) which aspects of the States alleged
Conduct violated Title II; (2) To what extent such misconduct
also violated the Fourteenth Amendment and (3) insofar as such

misconduct viclated Title II but did not violate the

Fourteenth Amendment, whether congress's purported aborgation

of sovereign immunity as to that class of conduct is nevertheless

valid. Georgia, 546 U.S. at 159.

3.) “Deliberat Indifference" To serious medical needs of prison-

“ers constitutes the unnecessary and wanton infliction of pain.

Gregg V. Georgia, 428 U.S. 153,173 (1976).(Joint Opinion), Pro-
~8cribed by Tie Eighth Amendment. This is true whether the

indifference is manifest by prison
doctors in their response to the prisoner's needs, or by prison
guards in intentionally denying or delaying access to medical
Care, or intetionally interfering with the treatment once
prescribed. Regardless of how evidenced, deliberate indifference
to a prisoner's serious illness or injury states a cause of
action under §1983. See Estelle V. Gamble, 429 U.S. 97, 104-05,
97 S. CT. 285, 50 L. Ed. 2d 251 (1976).

6.) Therefore, in a prison setting, where an inmate has to walk
to the chow hall in order to eat his or her meals, and if this
inmate has to stand in line for periods of up to one (1) half
an hour to recieve the meal with a disability that makes it
difficult and painful to do so, then this inmate could starve
to death, not being able to eat his or her meals. Luckily
plaintiff had his mother, who could send money to him - so

that this would not be his fate. However, this in No way should
alleviate the Ohio Department of Rehabilitation and Corrections
(ODRC) responsibility to insure the safety of its prison
population. To reason otherwise would be absurd. This claim
alone is a violation of the Fourteenth Amendment which is
incorparated by the Bighth Amendment's guarantee against cruel
and unusual punishment. Georgia, 546 U.S. at 157. Other Injuries
include: Traumatic brain injury, foot injury, blindness in one
eye, back injury, hip injury, and leg injury.

7.) Cruel and unusual punishment [shall not be] inflicted."U.S.
Constitution.VIII.This prohibition binds the States. See
Robinson V. California, 370 U.S. 660,666,82 S. CT.1417, 8L. Ed.
2d 758 (1962). The Eighth Amendment obligates States to provide

medical treatment care for those whom it is punishing by

7
incarceration. “Estelle,429 U.S. at 103. The reason for this
“an inmate must rely on prison authorities to treat his or her
medical needs; if the authorities fail to do so, those needs
will not be met." I bid therefore, ODRC should not recieve
Eleventh Amendment Immunity.

1.) In Creech V. Ohio Dept. of Rehab. & Corr., 2021 U.S. Dist.
Lexis 556, *18-19 The magistrate Judge averred that : Creech
has also alleged that deprivation of the cane made it harder
for him to get to the law library is protected. While access
to a prison library is protected, quoting Bounds V. Smith,430
U.S. 817, 97 S. CT. 1491,52 L. Ed. 2d 72 (1977), Creech has
provided no evididence of the extent of interference with

Law LIbrary access that occurred here. Creech had sufficient

access to the law library to litigate his Habeas Corpus case
in this court (Creech V. Warden, case no. 1:15-cv-193,
presently on appeal to the Sixth Circuit in that courts case
number 20-3935). The constitution does not require that
prisoner access to the law library be painless. The Magistrate
Judge therefore concludes that ODRC retains its Eleventh
Amendment Immunity for the ADA claims Creech makes here.

2.) Objection No.6: The use of a prison library qualifies as
an activity or public service under the ADA. Crawford V. Ind.
Dept. of Corr., 115 F. 3d 481,483 (7th Cir. 1997): Perez V.
Arnone, 600 F. App'X 20,22 (2nd Cir. 2015); Also see Yeskey,
524 U.S. at 210-11, because of 4 prisoners absolute dependance
on a prison officials,"deliberate indifference to serious
medical needs of prisoners constitutes the unnecessary and

WANTON infliction of PAIN'... Proscribed by the Eighth Amendment.

g
Estelle,429 U.S. Id at 104. (citation omitted." Serious medical
needs" need not involve a risk of permanent injury. " In less
Serious cases, denial of medical care may result in pain and
suffering which no one suggest would serve any penological
purpose."Id. at 103.

3.) The Sixth Circuit, applying a Fourteenth Amendment" Deli-

" prisoner states a

-berate indifference" test, has held that a
proper cause of action when he alleges that prison authorities
have denied reasonable request for medical treatment in the face
of an obvious need for such attention where the inmate is thereby
exposed to undue suffering or a tangible injury. "Westlake V.
Lucas, 537 F. 2d 857, g60(6th Cir. 1976). The Westlake court
held that "a prisoner who is needlessly allowed to suffer pain
when relief is readily availiable does have a cause of action
against those who deliberate indifference is the cause of his
suffering. Id.

-) Plaintiff avers that most of the trips to the Law Library

were done by a jail house lawyer, and while it is true and
artfully written by the magistrate Judge that "the Constitution
does not require that prisoners access the Law library be pain-
-less," There were many times when plaintiff was unable to get

to the library to get copies of Law work, and to assist the
inmates who were assisting him. Therefore, this objection should

be granted, and ODRC should not retain its Eleventh Amendment

immunity.
1.) In Creech V. Ohio Dep't of Rehab & Corr., 2021 U.S. Dist.
Lexis 556 *19-20. The magistrate Judge averred that: Even if
ODRC were not immune from damages under the ADA in this case,
Creech's claim would be without merit. The magistrate Judge's
explaination for this determination was that this action is

essentially a suit to recover damages for what plaintiff claims
is deprivation of a reasonable accomodation of his disability.
To recover, Creech must prove that providing him with a cane

was a reasonable accomodation of his disability from August 2016
through September 2019. He has not done so. He claims that he
had an ongoing prescription from an orthopedic surgeon to use

a cane. He has produced no evidence of such prescription beyond
his own declaration, despite having been given access to his

medical records in discovery.

2.) Objection No. (7): The magistrate Judge stated that: Defendant
effectively conceded that Creech needed the cane for the period
from his admission to CCI in 2008 until August 2016 and then
again since September 2019. According to the Magistrate Judge

The disputed timeline in this action is from August 23, 2016,

when nurse practitioner (N.P.)} Gary Artrip overrode the Ortho-
-pedic surgeons’ order for the continued use of the cane. The
next date would be September 23, 2019, when Doctor Peppers re-

-~issued the cane. Again, it must be noted that defendants failed

to turn in toplaintiff all relivant discovery in this matter.

i6
On Feburary 19, 2016. Plaintiff was seen by nurse practitioner
Roseanne Dove (N.P.), who continued his current medication for
“Degeneration of Cervical Intervertebral Disc." This Particular
Medical Condition does not change over time, improving in any
form. On June 20, 2017. Plaintiff was seen by Medical Doctor
(M.D.) Ugoala Banks, who assessed his Medical Condition as
“Cervical Spondylosis with Myelopathy." This condition does not
Change over time improving in any form. Therefore, based on other
Doctors orders and assessments. N.P. Artrip, acting under the
color of State Law-Interfered with a prescribed plan of
treatment.
3.) In Estelle v. Gamble,429 U.S. 97,97 S. CT. 285, 50 L. Ed.
2d 251 (1976). The Supreme Court specifically indicated that
interruption of a prescribed plan of treatment could Constitute
a Constitutional violation. Boretti v. Wiscomb,930 F. 2d 1150
1154 (6th Cir. 1991)(citing Estelle,429 U.S. at 105) IntentionallY
denying or delaying access to medical care or intentionally
interferring with, the treatment once prescribed, constitutes
deliberate indifference. In Boretti, prison officials allegedly
refused to provide prescribed pain medicine and regular bandage
changes to an inmate who was recovering from a gunshot wound to
the leg. 930 F. 2d at 1154. In Hines v. Wilkinson, prison
officials and medical personal ignored an inmates inquiries for
prescribed penicillin and pain medication while the inmate was
in segregation following a beating that knocked two of his teeth
Loose. 1994 U.S. App. Lexis 21598,*2,*8(6th Circ. Aug.1994). In

both cases, the Sixth Circuit found the interference with

prescribed medical treatment sufficiant to overcome the

fl
defendants’ motions for summary judgment. Boretti,930 F. 2d at
1155: Hines,1994 U.S. App. Lexis at ¥*9.

Furthermore, in Byrd v. Wilson, the Sixth Circuit held that
“denial and/or indifference... That existed for only a short
period of time... Still satisfies the standards articulated in

Estelle and Westlake v. Lucas, 537 F.2d 857 (6th Cir, 1976).
Byrd v. Wilson, 701 F.2d 592,595 (6th Cir, 1983). (Emphasis Added.

In Byrd, doctors at an outside hospitol diagnosed an inmate
With Post-Hepatitic Cirrhosis of the liver and prescribed medi-
“cation, and a low-sodium, high protien diet. When the inmate
returned to the prison, he was unable to recieve his diet and
Medication for two days. Id at 594. The sixth circuit held that
despite the brevity of delay, the inmates inability to get the
prescribed treatments met the standard for deliberate indiff-

“erence. Id at 595.

4.) A pro-se complaint is held less strigent standards than those

drafted by attorneys. See Cruz v. Beto, 405 U.S. 319,322,92 S.
CT. 1079, 1081, 31 L. Ed 2d 263 (1972). Haines v. Kerner, 404
U.S. 519, 30L. Ed. 2d 652, 92 S. CT. 594 (1972). The allegations
in a pro-se complaint must be taken as true and construed in
favor of the plaintiff. See Malone V. Colyer, 710 £. 2d 258,
260 (6th Cir. 1983).

Therrefore, this objection to the Magistrate Judges report and

recommendation should be sustained.

2
CONGLUS ION

Based on the foregoing, The Magistrate Judge's report and
recommendation should be rejected. There are issues of fact

in this case and Plaintiff's motion for summary judgment

Should be granted.

Respectfully Submitted,
Scott D. Creech Pro-Se
C.C.1. #A588-782

P.O. Box 5500
Chillicothe, Ohio 45601

GERTIFICATE OF SERVICE
I, Scott D. Creech hereby certify that a true copy of this
objections to the report and recommondations in this Civil
Action has been sent to counsel of records, Thomas E. Madden

by regular U.S. mail at 150 Gay Street, 16th Floor, Columbus,

Ohio 43215 on this day of March 2021.

{ 3
